DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2022 has been entered.
 	Applicant’s amendment, filed 01/06/2022, has been entered.
	Claims 1-11, 13-23, 25, 28 and 33-36 have been canceled.
Claims 12, 24, 26-27, 29-32 are pending.
Claims 31-32 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention/species, there being no allowable generic or linking claim. Applicant's election without traverse of Group I and species PCSK9 was made in the reply filed on 11/30/2020.  
Claims 12, 24, 26-27, 29-30 are currently under examination as they read on a method of extending interval dosing with a therapeutic antibody an antibody with pH dependent binding which specifically binds an antigen wherein the antigen reads on PCSK9 as the elected species.

This Office Action will be in response to Applicant’s arguments / remarks, filed 01/06/2022.
The Rejections of Record can be found in the previous Office Action, mailed 08/18/2021.
  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12, 24, 26-27, 29-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The breadth of the claims encompasses a genus of PCSK9-specific antibodies with at least one substitution in the CDRs and require the antibody to have the function of binding PCSK9 with a higher affinity at pH 7.4 than at pH 6.0 with the recited Kd values and mediating ADCC and/or CDC single domain.  The present claims do NOT satisfy the written description requirement for the claimed genus for the following reasons:
The written description requirement for a claimed genus may be satisfied through description of 1) a representative number of species OR 2) disclosure of relevant identifying characteristics, i.e., functional characteristics coupled with a known or disclosed correlation between function and structure.
Representative Species
With regard to representative number of species, the instant specification disclosed several species of the PCSK9 antibodies (pages 7-8).  However, the disclosed species are not sufficient to represent the entire genus.
A “representative number of species" means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  The “structural features common to the members of the genus” needed for one of skill in the art to 'visualize or recognize' the members of the genus takes into account the state of the art at the time of the invention.  For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural “stepping stone” to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011).  
The size of the claimed antibody genus comprises substantial variations as one of skill in the art is well aware of the high level of polymorphism and complex nature of immunoglobulins. Schroeder et al. taught that through somatic variation, combinatorial rearrangement of individual gene segments and combinatorial association between different L and H chains, the repertoire of antibody diversity can have greater than 1016 different immunoglobulins (J Allergy Clin Immunol 2010, 125:S41-S52).  
Moreover, it is well-known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. For example, Lloyd et al. taught that over hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion).
Therefore, one species is not representative of the claimed genus encompassing the substantial variation due to the high level of polymorphism of antibodies as exemplified by the above references.

Structure-function correlation
	While the term “antibody” does impart some structure, the structure that is common to antibodies is generally unrelated to antigen-binding function because antibody CDRs are necessary for binding and they are highly diverse in structure and their sequence does not correlate to binding in a predictable fashion.  Moreover, the recited antibody encompass at least one His substitution in the CDR, adding to the unpredictability discussed below.
It is well established in the art that the formation of an intact antigen-binding site in an antibody usually requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs (or hypervariable regions), which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin. It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites. Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al. (Proc Natl Acad Sci USA 1982 Vol 79 page 1979). Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function. MacCallum et al. (J. Mol. Biol. 1996 262, 732-745), analyzed many different antibodies for interactions with antigen and state that although CDR3 of the heavy and light chain dominate, a number of residues outside the standard CDR definitions make antigen contacts (see page 733, right col) and non-contacting residues within the CDRs coincide with residues as important in defining canonical backbone conformations (see page 735, left col.). Pascalis et al. (The Journal of Immunology (2002) 169, 3076-3084) demonstrate that grafting of the CDRs into a human framework was performed by grafting CDR residues and maintaining framework residues that were deemed essential for preserving the structural integrity of the antigen binding site (see page 3079, right col.). Although abbreviated CDR residues were used in the constructs, some residues in all 6 CDRs were used for the constructs (see page 3080, left col.). The fact that not just one CDR is essential for antigen binding or maintaining the conformation of the antigen binding site, is underscored by Casset et al. (BBRC 2003, 307:198-205), which constructed a peptide mimetic of an anti-CD4 monoclonal antibody binding site by rational design and the peptide was designed with 27 residues formed by residues from 5 CDRs (see entire document). Casset et al. also states that although CDR H3 is at the center of most if not all antigen interactions, clearly other CDRs play an important role in the recognition process (page 199, left col.) and this is demonstrated in this work by using all CDRs except L2 and additionally using a framework residue located just before the H3 (see page 202, left col.). Vajdos et al. (J. Mol. Biol. (2002) 320, 415-428), additionally state that antigen binding is primarily mediated by the CDRs more highly conserved framework segments which connect the CDRs are mainly involved in supporting the CDR loop conformations and in some cases framework residues also contact antigen (page 416, left col.). Chen et al. (J. Mol. Bio. (1999) 293, 865-881) describe high affinity variant antibodies binding to VEGF wherein the results show that the antigen binding site is almost entirely composed of residues from heavy chain CDRs, CDR-H1, H2, H3 (page 866). Wu et al. (J. Mol. Biol. (1999) 294, 151-162) state that it is difficult to predict which framework residues serve a critical role in maintaining affinity and specificity due in part to the large conformational change in antibodies that accompany antigen binding (page 152 left col.) but certain residues have been identified as important for maintaining conformation. Padlan et al. (PNAS 1989, 86:5938-5942) described the crystal structure of an antibody-lysozyme complex where all 6 CDRs contribute at least one residue to binding and one residue in the framework is also in contact with antigen. In addition, Lamminmaki et al. (JBC 2001, 276:36687-36694) describe the crystal structure of an anti-estradiol antibody in complex with estradiol where, although CDR3 of VH plays a prominent roll, all CDRs in the light chain make direct contact with antigen (even CDR2 of VL, which is rarely directly involved in hapten binding).  Recently, studied have shown that changing in CDRs even alter Fc binding to the Fc receptor and pharmacokinetics (Piche-Nicholas et al. MABS 2018, 10:81-94).
Given the well known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies and the unlimited number of antibodies encompassed by the claimed invention;  one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genera of any antibody binding PCSK9 and possessing the identified functions as indicated above, and broadly encompassed by the claimed invention. One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genera.

Applicant’s argument has been considered in full but has not been found convincing for reasons of record.  
Applicant argues that the case law cited in the rejection of record is not applicable to the present case because the novelty and non-obviousness of the pending claims arise from engineering amino acid substitution in the CDR in a specific pH dependent way to extend dosing interval.  In response, it is noted that the test of written description is whether the applicant is in possession of the claimed invention.  Here, the invention is a method of using the antibodies.  As Applicant is not in possession of all the antibodies encompassed by the recited genus for reasons stated above, Applicant therefore cannot be in possession of the claimed method as it requires the possession of the antibodies.  
Therefore, the rejection is maintained.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 12, 24, 26-27, 29-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sleeman et al. (US 2013/0085266 A1; cited on IDS) in view of Ito et al. (FEBS 1992, 309:85-88; cited on IDS).
Sleeman et al. taught administering an antibody that binds PCSK9 wherein the antibody binds PCSK9 with a higher affinity at a neutral pH than at a lower pH (see, e.g., Abstract, paragraph [0018] and claims 6-10 and 16).  Moreover, Sleeman also taught a conjungated antibody (paragraph 0072).
Although Sleeman did not specifically teach that the antibody would bind PCSK9 with higher affinity at pH7.4 than at pH6.0 and the specific KD/Koff ratios as recited in the present claims, it would have been obvious for one of ordinary skill in the art to make an antibody that would have these specific KD values at the specific pH because it is within one of ordinary skill in the art to adjust the binding affinity of the antibody at different pH values with histidine substitution in the CDRs of the antibody as taught by Ito et al. (see entire document).  In particular, Ito described a method of introducing His residues into CDRs of antibody that resulted in pH-dependent antigen binding (see Abstract and Results).  Moreover, Ito measure the binding constants of the "His probed” antibodies at various pH values and found that KD depends on the ionic strength of the solutions that the antibodies were in (see Figures 2 and 3).  Furthermore, Ito taught that the His-probing method can be applied in general to other molecules.
	Given that Sleeman taught an antibody that binds PCSK9 with a higher affinity at a neutral pH than at a lower pH and Ito taught a general method of “His probing” antibody to produce pH-dependent binding, it would have been obvious to one of ordinary skill in the art, upon reading the references, to produce a pH-depending antibody that binds PCSK9 and optimizing the KD values at various pH's.  
Moreover, one of ordinary skill in the art would have been motivated to administer to a patient an anti-PCSK9 antibody that has higher binding affinity for pH7.4 than an acidic pH given that Sleeman explicitly taught that such antibody exhibited a serum half-life of greater than 200 hours when administered to a subject (claim 16 of Sleeman).  Furthermore, the ordinary artisan would have reasonable expectation of success in “optimization” of the antibody with histidine substitution given the detailed teachings by Ito et al.
It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).  Here, the result effective variable is the binding constant of the antibody.  One of ordinary skill in the art would be able to optimize the binding constant by routine experimentation in view of the teaching by Ito et al..  Therefore the various binding constant at various pH encompassed by the instant claims were obvious at the time the invention was made given that it is a well-known practice to optimize result-effective variables such as the binding constant of a pH-dependent antibody.
Furthermore, it is noted that given that Sleeman taught a pH-dependent antibody that binds PCSK9 with a higher affinity at a neutral pH than at a lower pH, it would exhibit the characteristics recited in claim 1.  
Given that Sleeman and Ito have rendered obvious to administer an anti-PCSK9 antibody that has a higher affinity at neutral pH than at acidic pH as discussed above, one of ordinary skill in the art would extend the interval dosing and/or decreasing the therapeutic dose by administering said antibody.
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, at the time the invention was made as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant’s argument has been considered in full but has not been found convincing for reasons of record.  
Applicant argues that Ito teaches away from using histidine substitution because Ito’s mutants did not have a large difference of binding affinity at high pH and low pH than the wildtype.  In response, it is noted that Ito taught a strategy that can be applied to all antibodies in mutating His residues to change binding affinity at different pH due to the charge on a His residue.  Therefore, it would have been obvious to one of ordinary skill in the art to optimize the CDRs by introducing His residues by substitution choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.
Therefore, the rejection is maintained. 

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON X WEN whose telephone number is (571)270-3064.  The examiner can normally be reached on Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHARON X WEN/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        June 1, 2022